                                                    Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 1 of 56



                                               1   Michael F. Ram (SBN 104805)
                                                   mram@robinskaplan.com
                                               2   Susan S. Brown (SBN #287986)
                                                   sbrown@robinskaplan.com
                                               3   ROBINS KAPLAN LLP
                                                   2440 West El Camino Real, Suite 100
                                               4   Mountain View, CA 94040
                                                   Telephone: 650 784 4040
                                               5   Facsimile: 650 784 4041

                                               6   Kevin E. Epps (appearing pro hac vice)
                                                   kevin@ehdhlaw.com
                                               7   Adam L. Hoipkemier (appearing pro hac vice)
                                                   adam@ehdhlaw.com
                                               8   EPPS, HOLLOWAY, DELOACH &
                                                   HOIPKEMIER, LLC
                                               9   1220 Langford Drive, Bldg. 200
                                                   Watkinsville, GA 30677
                                              10
                                                   Samuel Strauss (appearing pro hac vice)
R OBINS K APLAN LLP




                                              11   sam@turkestrauss.com
             A TTORNEYS A T L AW




                                                   TURKE & STRAUSS LLP
                                              12
                            M OUNTAIN V IEW




                                                   613 Williamson Street, Suite 209
                                              13   Madison, Wisconsin 53703-3515

                                              14   Attorneys for Plaintiffs and Proposed Class

                                              15                              UNITED STATES DISTRICT COURT
                                                                             NORTHERN DISTRICT OF CALIFORNIA
                                              16                                 SAN FRANCISCO DIVISION
                                              17

                                              18   VANA FOWLER and MICHAEL                       Case No. 4:17-CV-02092-HSG
                                                   PETERS,
                                              19                                                 DECLARATION OF ADAM
                                                                     Plaintiffs,                 HOIPKEMIER IN SUPPORT OF MOTION
                                              20                                                 FOR ATTORNEYS’ FEES, EXPENSES,
                                                   v.                                            AND SERVICE AWARDS
                                              21
                                                   WELLS FARGO BANK, N.A.,                       Date: December 20, 2018
                                              22                                                 Time: 2:00 p.m.
                                                                     Defendant.                  Place: Courtroom 2, 4th Floor
                                              23
                                                                                                 Judge: Hon. Haywood Gilliam, Jr.
                                              24

                                              25

                                              26
                                              27

                                              28
                                                       Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 2 of 56



                                               1              I, Adam L. Hoipkemier, declare as follows:

                                               2              1.       I am member in good standing of the State Bar of Georgia, and a partner with the
                                               3   law firm Epps Holloway DeLoach & Hoipkemier LLC (EHDH) based out of Atlanta, Georgia. I
                                               4
                                                   make this Declaration of my own personal knowledge. If called upon to testify, I could and would
                                               5
                                                   testify competently to the truth of the matters stated herein.
                                               6
                                                               2.      I submit this Declaration in support of Class Counsel’s application for an award of
                                               7

                                               8   attorneys’ fees and expenses and incentive awards to Class Representatives Vana Fowler and

                                               9   Michael Peters. I have served as lead counsel in this litigation and in Peters v. Wells Fargo Bank,

                                              10   N.A., Case No. 4:18-cv-00136 (S.D. Tex. 2017) (“Peters”) continuously since the cases were filed
R OBINS K APLAN LLP




                                              11
                                                   in 2017. I also served as co-lead counsel in a related putative class action against Wells Fargo,
             A TTORNEYS A T L AW




                                              12
                            M OUNTAIN V IEW




                                                   Miller v. Wells Fargo Bank, N.A., Case No. 1:16-cv-21145-UU (S.D.Fla.) (“Miller”),1 which was
                                              13
                                                   filed in March 2016 and settled on an individual basis in March 2017.
                                              14
                                                               3.      On August 22, 2018, in connection with the Court’s order on Plaintiffs’ motion for
                                              15

                                              16   preliminary approval of the settlement in this case, the Court appointed EHDH, Robins Kaplan

                                              17   LLP, and Turke & Strauss LLC to serve as Class Counsel for the settlement class. D.E. 85.
                                              18         I.         Qualifications of Counsel
                                              19
                                                              1.       I am a 2008 graduate of the University of Georgia School of Law. My practice is
                                              20
                                                   focused on representing consumers in class actions. I have been appointed as lead counsel on behalf
                                              21
                                                   of plaintiff classes in both state and federal courts.
                                              22

                                              23              2.       I am the partner at EHDH who supervises the firm’s work regarding the Post-

                                              24   Payment Interest Litigation. I have personally drafted numerous motions, appeared at conferences

                                              25   and motion hearings before the Court, and actively participated in the mediation and subsequent
                                              26   settlement negotiations concerning the Post-Payment Interest Litigation.
                                              27

                                              28   1
                                                       This case, Peters, and Miller are collectively referred to as the “Post-Payment Interest Litigation.”
                                                    Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 3 of 56



                                               1            3.       Especially pertinent to this action, I was appointed co-lead counsel in Dorado v.
                                               2   Bank of America, N.A., Case No. 1:16-cv-21147-UU (S.D. Fla.), and Felix v. Sun Trust Mortgage
                                               3
                                                   Company, Inc., Case No. 2:16-cv-00066 (N.D. Ga.), which resulted in settlements of postpayment
                                               4
                                                   interest claims against Bank America and SunTrust Mortgage Company for $29 million and $3.5
                                               5
                                                   million, respectively.
                                               6

                                               7      II.         The Work Performed and Risks Assumed by Class Counsel

                                               8            4.       To date, Class Counsel have expended considerable time and effort vigorously

                                               9   litigating this case. Class Counsel have collectively devoted thousands of attorney and paralegal
                                              10
                                                   hours and $77,889.64 in litigation costs.
R OBINS K APLAN LLP




                                              11
             A TTORNEYS A T L AW




                                                             5.      EHDH has spent time on this litigation that could have been spent on other matters.
                                              12
                            M OUNTAIN V IEW




                                                   EHDH is a small firm with four partners. At various times during the litigation of this class action,
                                              13
                                                   this lawsuit has consumed a substantial percentage of my time that otherwise could have been spent
                                              14

                                              15   on other fee-generating work for existing clients, including matters billed on an hourly basis. In

                                              16   addition to a substantial percentage of my time, this case has required significant work by my law
                                              17   partner, Kevin Epps, and by our firm’s paralegals and support staff.
                                              18
                                                             6.      Before undertaking the representation, I and my partners carefully weighed our
                                              19
                                                   potential benefits and risks from committing to this litigation. Since plaintiffs were not willing or
                                              20
                                                   able to retain counsel on an hourly basis to purse the litigation, EHDH would have to represent
                                              21

                                              22   plaintiff and the class on a contingency basis. We knew from our experience in Miller that Wells

                                              23   Fargo would mount a vigorous defense to this action and that certifying a class could prove more

                                              24   difficult in light of the adverse ruling on the plaintiff’s motion for class certification in Miller. We
                                              25   understood that there was a very real possibility that we would not recoup our investment of time
                                              26
                                                   and money in this case. We also understood that there would be a significant delay between the
                                              27
                                                   time these expenditures were made and the time that we were paid. Because of the risk of non-
                                              28
                                                                                                   -2-
                                                    Declaration of Adam Hoipkemier in Support of Plaintiffs’ Motion for Attorneys’ Fees,
                                                    Expenses, and Service Awards
                                                    Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 4 of 56



                                               1   payment, the certainty that any payment would be delayed, and the large up-front investment of
                                               2   time and money required, we would not have agreed to represent plaintiff and the proposed class
                                               3
                                                   on a pure hourly basis. EHDH took this case with the expectation that a risk enhancement in the
                                               4
                                                   form of percentage of the fund or a lodestar multiplier would be available if the case was successful.
                                               5
                                                            7.     The time that EHDH has spent on this case has been completely contingent on the
                                               6

                                               7   outcome of the action. EHDH has not been paid for any of the time spent on the Post-Payment

                                               8   Interest Litigation.

                                               9            8.     EHDH’s billing system is not designed to ensure that all time spent on a case is in
                                              10
                                                   fact recorded. In recording my time I did not record, and Class Counsel do not seek compensation
R OBINS K APLAN LLP




                                              11
             A TTORNEYS A T L AW




                                                   for, many tasks and activities, including telephone conversations, meetings, and supervisory
                                              12
                            M OUNTAIN V IEW




                                                   activities.
                                              13
                                                            9.     I and EHDH served as lead counsel in this case and had the principal role in
                                              14

                                              15   developing overall case strategy and performing the work leading to the proposed class settlement.

                                              16   EHDH had the significant role in every aspect of the case, including:
                                              17                   a. Drafting the Complaint and Amended Complaint;
                                              18
                                                                   b. Drafting the response to Wells Fargo’s motion to dismiss;
                                              19
                                                                   c. Fact discovery, including meeting and conferring with defense counsel
                                              20
                                                                          regarding discovery disputes
                                              21

                                              22                   d. Working with Plaintiffs’ merits and damages experts, including overseeing

                                              23                          associated expert reports;

                                              24                   e. Participating in mediation, follow-on settlement negotiations, and preparation of
                                              25                          settlement documents and class notice materials;
                                              26
                                                                   f. Drafting the motion for preliminary approval of the settlement class and related
                                              27
                                                                          materials.
                                              28
                                                                                                       -3-
                                                    Declaration of Adam Hoipkemier in Support of Plaintiffs’ Motion for Attorneys’ Fees,
                                                    Expenses, and Service Awards
                                                       Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 5 of 56



                                               1         III.         Timekeeping and Lodestar Calculation
                                               2                10.      In connection with the representation of Plaintiffs, the attorney and staff timekeepers
                                               3
                                                   at EHDH have billed a total of 1,347.9 hours through October 5, 2018. The hours reported were
                                               4
                                                   compiled from the firm’s contemporaneous time records.
                                               5
                                                                11.      EHDH generated a lodestar of $726,765 representing the Plaintiffs, as shown in the
                                               6

                                               7   following chart:

                                               8                     Task                                Time                            Lodestar
                                                       Pre-suit Investigation                            127.6                            $70,060
                                               9       Legal Research                                    326.2                           $176,650
                                                       Pleadings/Briefing                                235.5                           $127,325
                                              10       Discovery                                         102.1                            $50,355
R OBINS K APLAN LLP




                                              11       Settlement/Class Certification                    450.3                           $302,375
             A TTORNEYS A T L AW




                                              12                12.      The hours and lodestar calculation are current as of October 5, 2018. Accordingly,
                            M OUNTAIN V IEW




                                              13   these hours do not include the additional time that will be devoted by Class Counsel to the
                                              14
                                                   prosecution of the action going forward. In the near term, Class Counsel will incur additional hours
                                              15
                                                   in connection with preparing the motion for final approval, responding to objections (if any),
                                              16
                                                   preparing for and attending the final approval hearing, responding to class member inquiries,
                                              17
                                                   working with the class administrator to distribute the settlement fund, potentially defending the
                                              18

                                              19   settlement on appeal, and generally shepherding implementation of the settlement. Based on my

                                              20   experience, I believe these tasks will require at least 350 hours of billable work.
                                              21                13.      In addition, my partner, Kevin Epps, and I collectively spent more than 900 hours
                                              22
                                                   of additional uncompensated billable time in the Miller litigation asserting the same claims certified
                                              23
                                                   and settled in this case on behalf of nearly the same nationwide class.2
                                              24
                                                                14.      I performed work in Miller that we were able to reuse, repurpose, or rely on to more
                                              25

                                              26   efficiently litigate this case, including the following:

                                              27

                                              28   2
                                                       A true and correct copy of the Miller docket sheet is attached as Exhibit 1.
                                                                                                    -4-
                                                       Declaration of Adam Hoipkemier in Support of Plaintiffs’ Motion for Attorneys’ Fees,
                                                       Expenses, and Service Awards
                                                    Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 6 of 56



                                               1           a. Researched relevant HUD regulations and developed case theory;
                                               2           b. Drafting of Complaint;
                                               3
                                                           c. Drafting of responsive briefing on Wells Fargo’s motion to dismiss, which resulted in a
                                               4
                                                                 favorable order cited by this Court in denying Wells Fargo’s motion to dismiss Plaintiff
                                               5
                                                                 Fowler’s claims;
                                               6

                                               7           d. Personally reviewed 35,000 documents and worked with experts to analyze mortgagee

                                               8                 data for more than 1,000,000 borrowers produced by Wells Fargo in discovery;

                                               9           e. Obtained deposition admissions from Wells Fargo’s fact and expert witnesses that were
                                              10
                                                                 admissible in this case and avoided need for discovery depositions prior to mediation;
R OBINS K APLAN LLP




                                              11
                                                           f. Participated in drafting of motion for summary judgment and response to Wells Fargo’s
             A TTORNEYS A T L AW




                                              12
                            M OUNTAIN V IEW




                                                                 motion for summary judgment;
                                              13
                                                           g. Legal research of Wells Fargo’s defenses, including the Paperwork Reduction Act; and
                                              14

                                              15           h. Participated in drafting of motion in limine to exclude expert witnesses and other

                                              16                 evidence.
                                              17           15.      Based on my review of EHDH’s time records, EHDH timekeepers billed 752.5
                                              18
                                                   hours in Miller on work that directly benefitted the settlement class, for a total lodestar of $411,355.
                                              19
                                                   The categories of work for which Class Counsel seek inclusion in the lodestar calculation in this
                                              20
                                                   case are reflected in the following chart:
                                              21
                                                                  Task                              Time                            Lodestar
                                              22
                                                    Pre-suit Investigation                          136.0                            $74,800
                                              23    Legal Research                                  286.1                           $157,075
                                                    Pleadings/Briefing                              155.3                            $83,175
                                              24    Discovery                                       175.1                            $16,545

                                              25           16.      Based on the referenced work in Miller, we were able to quickly move through
                                              26
                                                   discovery and negotiate an informed settlement at a relatively early stage with advance knowledge
                                              27
                                                   of the relevant facts, legal issues, expert testimony, and Wells Fargo’s defenses.
                                              28
                                                                                                    -5-
                                                    Declaration of Adam Hoipkemier in Support of Plaintiffs’ Motion for Attorneys’ Fees,
                                                    Expenses, and Service Awards
                                                   Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 7 of 56



                                               1          17.     For example, because the transcripts from the depositions of Wells Fargo’s 30(b)(6)
                                               2   deposition and the depositions of its expert witnesses would have been admissible in this action
                                               3
                                                   and because we obtained favorable admissions in Miller, we did not need to re-depose those
                                               4
                                                   witnesses in this action. In addition, instead of starting from scratch by requesting and re-reviewing
                                               5
                                                   the approximately 35,000 universe of documents produced by Wells Fargo in Miller, we were able
                                               6

                                               7   to focus on obtaining specific internal Wells Fargo documents that we knew to be relevant and

                                               8   probative and planned to introduce at trial.

                                               9          18.     I reviewed each of my firm’s time entries in Miller for entries that did not advance
                                              10
                                                   the interests of the settlement class in this case. Based on this review, I excluded 180.7 billable
R OBINS K APLAN LLP




                                              11
             A TTORNEYS A T L AW




                                                   hours recorded in Miller from the lodestar submitted in this case, such as work on scheduling or
                                              12
                            M OUNTAIN V IEW




                                                   administrative matters; attending status/scheduling conferences; preparing for and attending
                                              13
                                                   mediation; and work related to the plaintiff’s unsuccessful motion for class certification.
                                              14

                                              15          19.     The hourly rates used to calculate the lodestar fall within the range approved as

                                              16   reasonable by courts in similar class action cases. See Prison Legal News v. Schwarzenegger, 608
                                              17   F.3d 446, 455 (9th Cir. 2010) (district court did not abuse its discretion in awarding 2008 hourly
                                              18
                                                   rates for Bay Area attorneys of up to $875 for a partner, $700 for an attorney with 23 years of
                                              19
                                                   experience, $425 for an attorney with approximately five years of experience, and $190 for
                                              20
                                                   paralegals); In re High-Tech Employee Antitrust Litig., 2015 WL 5158730, at *9 (N.D. Cal. Sept.
                                              21

                                              22   2, 2015) (finding reasonable “billing rates for partners [that] range from about $490 to $975 ...

                                              23   billing rates for non-partner attorneys, including senior counsel, counsel, senior associates,

                                              24   associates, and staff attorneys, [that] range from about $310 to $800, with most under $500 ... [and]
                                              25   billing rates for paralegals, law clerks, and litigation support staff [that] range from about $190 to
                                              26
                                                   $430, with most in the $300 range.”); Gutierrez v. Wells Fargo Bank, N.A., 2015 WL 2438274, at
                                              27
                                                   *5 (N.D. Cal. May 21, 2015) (finding reasonable rates for Bay Area attorneys of between $475 to
                                              28
                                                                                                  -6-
                                                    Declaration of Adam Hoipkemier in Support of Plaintiffs’ Motion for Attorneys’ Fees,
                                                    Expenses, and Service Awards
                                                       Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 8 of 56



                                               1   $975 for partners, $300 to $490 for associates, and $150 to 430 for litigation support staff).
                                               2             20.    I set EHDH’s hourly rates in this action in consultation with Michael Ram based on
                                               3
                                                   the rates typically charged in the San Francisco Bay market by attorneys with similar qualifications
                                               4
                                                   and experience. I also cross-checked the rates with the adjusted Laffey Matrix, a widely-recognized
                                               5
                                                   compilation of attorney rate date. The hourly rate of $550 for EHDH partners used for the lodestar
                                               6

                                               7   calculation represents a $100/hr discount from the $658 market rate in the adjusted Laffey Matrix.3

                                               8             21.    Class Counsel entered into a co-counsel agreement with a formula allocating any

                                               9   fee award among them.4
                                              10
                                                             22.    In addition to professional time expended in the case, EHDH incurred $53,244.95
R OBINS K APLAN LLP




                                              11
             A TTORNEYS A T L AW




                                                   in unreimbursed expenses representing Plaintiffs. The out-of-pocket litigation expenses incurred
                                              12
                            M OUNTAIN V IEW




                                                   by EHDH are summarized below:
                                              13
                                                                             Item                                         Incurred Costs
                                              14
                                                                             Hotels                                          $4,313.52
                                              15                            Air Fare                                         $9,139.36
                                                                      Meals/Transportation                                     $705.5
                                              16                           Mediation                                        $16,822.34
                                              17                         Legal Research                                       $717.11
                                                                    Data Aggregation/Mailing                                $10,906.46
                                              18                          Expert Fees                                        $8,327.00
                                                                     Court/Transcript Fees                                   $1,308.68
                                              19

                                              20                        Total Expenses:                                     $53,244.95

                                              21
                                                             23.    All of these expenses were reasonable and necessary for the prosecution of this
                                              22
                                                   litigation. None of the expenses are marked up. The expenses incurred in connection with the
                                              23
                                                   litigation are reflected in the financial records of EHDH maintained by the firm’s bookkeeper. The
                                              24

                                              25

                                              26   3
                                                     Attached hereto as Exhibit 2 is the current version of the Laffey Matrix, available at
                                              27   http://www.laffeymatrix.com/see.html (last visited October 5, 2018.
                                                   4
                                                     As some federal courts have found counsel have a duty to disclose fee agreements to the Court
                                              28   with the fee application, a copy is attached as Exhibit 3.
                                                                                                   -7-
                                                       Declaration of Adam Hoipkemier in Support of Plaintiffs’ Motion for Attorneys’ Fees,
                                                       Expenses, and Service Awards
                                                   Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 9 of 56



                                               1   records are prepared from expense receipts and invoices maintained in the ordinary course of
                                               2   business by EHDH.
                                               3
                                                          I declare under penalty of perjury that the foregoing is true and correct to the best of my
                                               4
                                                   knowledge, and that this Declaration was signed in Atlanta, Georgia, on October 5, 2018.
                                               5

                                               6                                                              ____/s/ Adam L. Hoipkemier______
                                                                                                                 Adam L. Hoipkemier
                                               7

                                               8
                                               9

                                              10
R OBINS K APLAN LLP




                                              11
             A TTORNEYS A T L AW




                                              12
                            M OUNTAIN V IEW




                                              13

                                              14

                                              15

                                              16

                                              17

                                              18

                                              19

                                              20
                                              21

                                              22

                                              23

                                              24

                                              25

                                              26
                                              27

                                              28
                                                                                                -8-
                                                    Declaration of Adam Hoipkemier in Support of Plaintiffs’ Motion for Attorneys’ Fees,
                                                    Expenses, and Service Awards
                                                   Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 10 of 56



                                               1                                   CERTIFICATE OF SERVICE

                                               2          I certify that, on October 5, 2018, I caused this Declaration of Adam Hoipkemier in Support
                                               3   of Motion for Attorneys’ Fees, Expenses, and Service Awards to be filed using the CM/ECF
                                               4
                                                   system, which will provide electronic notification and service on the following counsel:
                                               5
                                                                                           David Reidy
                                               6                                     DReidy@mcguirewoods.com
                                               7                                         K. Isaac deVyver
                                               8                                    KdeVyver@mcguirewoods.com

                                               9                                           Karla Johnson
                                                                                    KJohnson@mcguirewoods.com
                                              10
R OBINS K APLAN LLP




                                                                                       Sara F. Holladay-Tobias
                                              11
                                                                                     STobias@mcguirewoods.com
             A TTORNEYS A T L AW




                                              12
                            M OUNTAIN V IEW




                                              13
                                                   DATED: October 5, 2018                 EPPS, HOLLOWAY, DELOACH
                                              14                                          & HOIPKEMIER, LLC

                                              15
                                                                                          By: _____/s/ Adam Hoipkemier__________
                                              16                                                Adam Hoipkemier (SBN 745811)

                                              17                                         1220 Langford Drive
                                                                                         Building 200-101
                                              18                                         Watkinsville, GA 30677
                                                                                         Telephone: 706 508 4000
                                              19                                         Facsimile: 706 842 6750
                                                                                         adam@ehdhlaw.com
                                              20
                                              21                                         Attorneys for Plaintiffs and Proposed Class

                                              22

                                              23

                                              24

                                              25

                                              26
                                              27

                                              28
                                                                                                 -9-
                                                    Declaration of Adam Hoipkemier in Support of Plaintiffs’ Motion for Attorneys’ Fees,
                                                    Expenses, and Service Awards
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 11 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 12 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 13 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 14 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 15 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 16 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 17 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 18 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 19 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 20 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 21 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 22 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 23 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 24 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 25 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 26 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 27 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 28 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 29 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 30 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 31 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 32 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 33 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 34 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 35 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 36 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 37 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 38 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 39 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 40 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 41 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 42 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 43 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 44 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 45 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 46 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 47 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 48 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 49 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 50 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 51 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 52 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 53 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 54 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 55 of 56
Case 4:17-cv-02092-HSG Document 90-1 Filed 10/05/18 Page 56 of 56
